Citation Nr: 0111677	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-05 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
left-sided paralysis.  

2.  Entitlement to service connection for arthritis of the 
neck, back, and shoulders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




REMAND

The veteran served on active duty from September 1946 to 
December 1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which found no new and material 
evidence adequate to reopen the claim for left-sided 
paralysis had been submitted and denied service connection 
for arthritis of the neck, back, and shoulders.  

Unfortunately, remand is required in this appeal so that 
additional development may be undertaken in order to fulfill 
the Department's duty to assist the veteran with this claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified 
at 38 U.S.C. § 5103A)).

The veteran claims that he has left-sided paralysis and 
arthritis of the neck, back, and shoulders because these 
conditions were caused by an inservice motorcycle accident.  

By rating decision of January 1994, service connection for 
paralysis of the left side was denied.  The veteran was 
notified of the rating decision in February 1994.  He did not 
file a timely appeal and that decision has become final.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit held invalid the test applied in that case by the 
Board for determining whether new and material evidence had 
been submitted to warrant reopening of a claim for service 
connection.  Specifically, the Court held that "new and 
material evidence" as provided in 38 C.F.R. § 3.156(a), as a 
requirement to reopen a finally disallowed claim, had been 
impermissibly defined in Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991) as requiring "a reasonable possibility that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome" 
(emphasis added).  Thus, the Board must use 38 C.F.R. 
§ 3.156(a) itself to determine whether new and material 
evidence has been submitted sufficient to reopen the 
veteran's claim for service connection.  

When the RO determined in its decision of October 1998 that 
new and material evidence had not been submitted to reopen 
the claim for service connection for left-sided paralysis, it 
used language subsequently invalidated in Hodge.  The veteran 
submitted a notice of disagreement (NOD) to the denial in 
December 1998.  A statement of the case (SOC) was issued to 
the veteran in January 2000.  The SOC was provided to the 
veteran as an explanation of the action taken at that point 
in his appeal.  However, the SOC and a subsequent 
supplemental statement of the case (SSOC) in September 2000, 
dealt with this issue on a direct basis.  The Board must 
determine whether new and material evidence has been 
submitted irrespective of the RO's finding, Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

Accordingly, as the veteran's claim is still in appellate 
status, and as he has yet to be afforded the right to notice, 
a hearing and to submit evidence relative to the change in 
law as set forth in the Federal Circuit decision rendered 
while his claim was on appeal, see Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993), the appellant is entitled to have his 
claim decided by the RO solely on the criteria set forth in 
38 C.F.R. § 3.156.  He is further entitled to an opportunity 
to notice of the Hodge decision, an opportunity to provide 
hearing testimony on his claim and to submit evidence 
relative to the change in the law.  

Further, the veteran indicated in his March 2000 substantive 
appeal that his employment after service took him to various 
locations and he was seen by medical doctors, received 
cortisone shots, and received chiropractor treatment.  He did 
not indicate the name of the doctors or chiropractors or 
their locations.  VA has a duty to make reasonable efforts to 
obtain relevant records that the veteran adequately 
identifies.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(b)).  Here, 
potentially relevant medical records identified by the 
veteran have not been sought.  The RO should request the 
veteran provide the names and addresses of the medical 
doctors and chiropractors who the veteran asserts treated him 
for the above cited disabilities.  

A November 1998 medical opinion was received from Felipe P. 
Ladia, M.D.  This opinion indicates that it is Dr. Ladia's 
opinion that the veteran's severe degenerative joint disease 
of the neck, shoulders, back and left-sided paralysis were 
caused by his inservice motorcycle accident and then 
aggravated by an auto collision in 1978.  Dr. Ladia's medical 
records are not associated with the claims folder.  These 
records, if they exist, should be sought and associated with 
the claims folder.  

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(d)).  If, after 
conducting the necessary development and notification 
required herein for the claim to reopen, it appears that a 
medical opinion is needed as to whether left sided paralysis 
was incurred in military service, such examination should be 
scheduled.  Likewise, with respect to the claim for service 
connection of degenerative joint disease of the neck, 
shoulders, and back, and examination should be accorded if 
necessary to make a determination on the claim.

Finally, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Ask the veteran to provide the names, 
addresses, and approximate dates of 
treatment for all who have treated him 
for his degenerative joint disease of the 
neck, shoulders, back and left-sided 
paralysis since his discharge from 
service.  After obtaining an appropriate 
release from the veteran for each 
provider (MDs to include Dr. Ladia, and 
chiropractors) whose records are not 
already associated with the claims 
folder, request the complete clinical 
records of all such treatment, if any.  
If requests for any records are not 
successful, advise the veteran and his 
representative that VA was unable to 
obtain the identified records; explain 
efforts undertaken by VA to obtain the 
records; and afford the veteran the 
opportunity to submit any outstanding 
private records himself. 

2.  Determine whether new and material 
evidence has been presented to reopen the 
veteran's claim of entitlement to service 
connection for left-sided paralysis, 
using the criteria of 38 C.F.R. 
§ 3.156(a).  If new and material evidence 
has been presented, undertake such 
further development as may be indicated, 
to include providing the veteran an 
appropriate VA examination to determine 
the etiology of left-sided paralysis, if 
such an examination is needed to make a 
determination with respect to the claim.  
Any such examination should include 
review of the claims folder and this 
remand.  The examiner should state an 
opinion whether it is at least as likely 
as not that any current left-sided 
paralysis arose during or is attributable 
to disease or injury during the veteran's 
active military service.

3.  Schedule the veteran for a VA 
orthopedic and neurology examination to 
determine the etiology of his claimed 
degenerative joint disease of the neck, 
back, and shoulders.  The claims folder, 
including a copy of this remand, is to be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should specifically address the etiology 
of any current degenerative joint 
disease, indicating whether it is at 
least as likely as not that the veteran 
incurred the disability(ies) in service.  
The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.

4.  Following completion of the 
foregoing, review the claims file and 
ensure that all of the above-mentioned 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.

5.  Adjudicate the issues on appeal.  If 
any benefit sought on appeal remain 
denied, the veteran and his 
representative should be furnished an 
appropriate SSOC and then be afforded a 
reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


